Citation Nr: 0908777	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-24 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1966 until March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2002 and December 2003 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana. 


FINDING OF FACT

1.  There is no probative evidence showing that the veteran's 
service involved duty or visitation within the landmass or 
inland waters of Vietnam.

2.  There is no probative evidence showing that the veteran 
was exposed to Agent Orange in service.  

3.  Diabetes mellitus was not present until many years after 
service and there is no competent medical evidence linking 
diabetes to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309(a)(e) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.  As provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, notification is satisfied by way of letters dated in 
August 2002, April 2003, and November 2003 to the Veteran.  
The letters advised the Veteran that evidence showing that 
diabetes mellitus existed from service until the present time 
was needed to substantiate the claim.  Examples of evidence 
requested included: dates and places of medical treatment, 
lay statements and statements from medical service personnel.  
The letter further advised the Veteran of the evidence in the 
claim file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the Veteran and are detailed 
below.  Moreover, the veteran was informed that he needed to 
submit evidence showing that his service involved duty or 
visitation in the Republic of Vietnam.

As to the Dingess requirements, the Veteran was notified in a 
December 2007 letter.  Although the letter was sent after the 
November 2002 and December 2003 rating decisions, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  

Second, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the VA outpatient treatment records (OTRs) and 
the service treatment records (STRs).  The Veteran submitted 
lay statements in support of his claim.  Additionally, VA 
contacted the National Personnel Record Center, as well as 
the Center for Unit Records Research, in an attempt to verify 
whether the veteran had in-country service in Vietnam.

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Background on Presumption of Agent Orange Exposure and 
Vietnam Service

In its decision in Haas, the Veterans Court reversed a Board 
decision, which denied service connection for diabetes 
mellitus, with peripheral neuropathy, nephropathy, and 
retinopathy as a result of exposure to herbicides.  The Board 
determined that, although the appellant had served in the 
waters off the shore of the Republic of Vietnam, such service 
did not warrant application of the presumption of herbicide 
exposure because the appellant never set foot on land in that 
country.  

In reversing the Board's decision, the Veterans Court held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991), created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal for purposes of service connection for 
diseases associated with herbicide exposure.  In so holding, 
the Veterans Court found the manual provision to be a 
substantive rule and invalidated a subsequent amendment to 
that provision.  The Veterans Court also found that neither 
the statute nor the regulation governing herbicide exposure 
claims precludes application of the presumption of herbicide 
exposure to persons who served aboard ship in close proximity 
to the Republic of Vietnam.  Accordingly, the Veterans Court 
held that, for the purpose of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence 
of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal, without any 
additional proof required that a veteran who served in waters 
offshore of the Republic of Vietnam actually set foot on 
land.

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the Veterans Court, holding that the Veterans Court 
had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
Federal Circuit issued mandate in Hass effective October 16, 
2008.  See FED. R. APP. P. 41 (setting forth federal rules of 
appellate procedure with respect to issuance of mandate and 
staying of mandate pending petition for certiorari); FED. CIR. 
R. 41 (outlining Federal Circuit's rule with respect to 
mandate and effective date thereof).  

The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  



Analysis


Turning to the merits of the claim, the Veteran seeks service 
connection for diabetes mellitus.  He contends that his 
current diabetes mellitus was caused by his exposure to 
herbicides.  He claims that he served on the USS Epping 
Forest and that the ship anchored off shore at Cam Rahn Bay, 
Vietnam and that he went on shore to assist his unit which 
had been hit by a mortar attack.  He claims exposure to Agent 
Orange based on service on land in Vietnam. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Certain diseases, including diabetes mellitus, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the Veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" means 
actual service in-country in Vietnam from January 9, 1962 
through May 7, 1975, and includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  See 
VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era Veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
a deep-water naval vessel in waters off-shore of the Republic 
of Vietnam is not qualifying service in Vietnam).  Once 
exposure has been established by the evidence, the 
presumption of service connection for certain diseases, 
including diabetes mellitus, is warranted.  See 38 C.F.R. § 
3.309(e).

If an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  However, where the dispositive issue 
involves a question of medical causation, such as whether a 
condition claimed is the result of active service in the 
military, only competent medical evidence is probative.  See, 
e.g. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's service treatment records are negative as to a 
diagnosis of diabetes mellitus.  The Veteran's July 1966 
enlistment examination and his February 1970 release from 
active duty examination contained no notation for diabetes 
mellitus.  

Subsequent to the Veteran's release from active duty the 
Veteran was seen regularly at VA outpatient clinics for 
various medical issues from June 2002 to January 2007.  The 
assorted OTRs noted the diagnosis of diabetes mellitus and 
the Veteran's history of poor diet, obesity, alcohol 
consumption and lack of exercise.  The medical evidence of 
record referred to a current diagnosis of diabetes mellitus 
but showed no indication of the date of onset.  The earliest 
reference in the record for the disease of diabetes mellitus 
was a notation in a June 2002 OTR.  A January 2006 OTR noted 
a diagnosis for diabetes mellitus.  There was no medical 
evidence of record that offered an etiology for diabetes 
mellitus or provided a nexus to active service.  

The evidence does not show and the veteran does not claim 
that he had diabetes mellitus which was diagnosed within one 
year following his service discharge.  Therefore, presumptive 
service connection under 38 C.F.R. § 3.309(a) is not 
warranted.  Additionally, there is no competent medical 
evidence which links his current diabetes mellitus to 
service, including any incident of service.  As a result, 
service connection on a direct basis is not warranted.

As previously noted, the veteran asserts that service 
connection for diabetes mellitus is warranted due to Agent 
Orange exposure in service.  His service records are negative 
for any exposure to Agent Orange.  The Veteran claims, 
however, that he is entitled to the presumption of Agent 
Orange exposure due to his ship, the USS Epping Forest, being 
anchored in Cam Rahn Bay, Vietnam and his going on shore to 
assist his unit.    

The Veteran's DD Form 214 reveals that he received the 
Vietnam Service Medal (VSM) with one Bronze Star.  His 
service personnel records reveal the Veteran served aboard 
the USS Gannet in February and March 1967.  The Veteran 
submitted additional service personnel records that reveal he 
served on the USS Epping Forest from July 22, 1968 to August 
9, 1968, and from August 15, 1968 to August 25, 1968.  The 
Veteran's service personnel records do not reveal he served 
on land in Vietnam.  

An August 2003 report from the Department of the Army Center 
for Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center or JSRRC) detailed the 
review of the ship logs for the USS Epping Forest.  The 
report noted that she was moored in DaNang and Chu Lia in 
June 1967 and inport DaNang in April 1968 and inport Cam Rahn 
Bay in May 1968.  Further, she was in Cua Viet area for in-
country combat minesweeping operation and in port Cam Ranh 
Bay in May 1968.  The report further states that deck logs 
document that various types of boats were launched and 
recovered by the USS Epping Forest, and that personnel went 
ashore, but the crewmembers and passengers were not listed by 
name.  

A review of the evidence of record does not reveal that the 
Veteran was assigned to the Epping Forrest during the time 
the ship was in Vietnam.  A further review of the logs 
revealed the Epping Forrest was in port in at Vung Tau, 
Vietnam in April 1967.  The Veteran's personnel records have 
him transferred for one month to Sasebo, Japan in April 1967.  

Comparing the Veteran's service personnel records to the ship 
logs reveal that he was on board the Epping Forest from July 
22 1968 until August 9,1968 and from August 15, 1968 until 
August 25, 1968.  During this time period the ship logs do 
not reflect that she was docked in the Republic of Vietnam.  
The logs for those months revealed that the Epping Forest was 
anchored off the coast of Keelung, Taiwan and underway for 
Sattahip, Thailand in July 1968.  In August 1968, she put in 
at Subic Bay in the Philippines and was at Sattahip for 
Operation Freeway.  Finally, she put in port at Sasebo, Japan 
in August 1968 shortly before being decommissioned.  

As noted above, the record reflects that the Veteran is in 
receipt of the Vietnam Service Medal and served on a naval 
vessel.  The Veteran has contended, through his 
representative, that his participation in Operation Freeway 
and his award of the VSM are dispositive of his service in 
Vietnam and his exposure to herbicides.  The VSM was awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspaces thereover in 
direct support of operations in Vietnam. (Italics added).  
See Manual of Military Decorations and Awards, 6-6 
(Department of Defense Manual 1348.33-M, July 1990).  With 
respect to Operation Freeway, the representative noted that 
this was a mine warfare exercise which was held in the Gulf 
of Siam, not in Vietnam.  Therefore, this does not support a 
finding that the veteran served in-country in Vietnam.

The Board notes that for service connection to be granted 
based on presumptive Agent Orange exposure, the veteran must 
have served in Vietnam.  "Service in the Republic of Vietnam" 
means actual service in-country in Vietnam from January 9, 
1962 through May 7, 1975, and includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005). See VAOPGCPREC 
27-97 (holding that mere service on a deep-water naval vessel 
in waters off-shore of the Republic of Vietnam is not 
qualifying service in Vietnam).  The claims file does not 
contain any evidence noting that the Veteran was stationed 
in-country or set foot on land in Vietnam.  The National 
Service Personnel Record Center was unable to verify that the 
veteran had in-country service in the Republic of Vietnam and 
a report from CURR was also unable to support the veteran's 
assertion of service in-country in Vietnam.

A veteran must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran's award of the VSM, his 
service on a vessel and his participation in Operation 
Freeway off the coast of Thailand, does not establish that 
the Veteran set foot on land in the Republic of Vietnam.  

The Veteran stated in January 2003 that he disembarked the 
Epping Forest and was in-country at Cam Rahn Bay to support 
mortar attacks.  The logs documented that the ship was inport 
at Cam Ranh Bay in May 1968.  However, the Veteran's 
personnel records do not reflect he was assigned to the 
Epping Forrest in May 1968 but in July and August 1968.  As 
such, the Board does not find that his assertion is probative 
for the premise of establishing that he served in-country in 
Vietnam.

Further, the Veteran submitted an internet article concerning 
Seabees and the USS Epping Forest.  Seabees were the 
construction battalions of the United States Navy that built 
bases, bulldozed and paved roadways and airstrips.  The Board 
has reviewed internet articles submitted by the Veteran.  
However, these documents are too general in nature and do not 
provide the specific dates the Veteran served on the Epping 
Forrest or his connection or assignment to the Seabees.  The 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim, but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The articles in the current case do not 
provide statements for the facts of the Veteran's specific 
case.  Therefore, the Board concludes that they do not 
support his claim.

In sum, the Board finds that direct service connection is not 
warranted as there is no evidence of diabetes in service and 
no competent medical evidence linking diabetes mellitus to 
service.  Additionally, since there is no evidence of 
diabetes being diagnosed within one year of his service 
discharge, presumptive service connection under 38 C.F.R. 
§ 3.309(a) is not warranted.  Moreover, since there is no 
probative evidence showing that the veteran served in-country 
in Vietnam, the presumption of Agent Orange exposure is not 
warranted and therefore, presumptive service connection under 
38 C.F.R. § 3.309(e) is not warranted.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus.  Although the Veteran is 
entitled to the benefit of the doubt, where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


